Judge Greene
dissenting.
I disagree with the majority’s conclusion that the plaintiff was, as a matter of law, a licensee. I believe the defendant’s forecast of evidence does support a finding that plaintiff was a licensee, but plaintiff offered evidence supporting a finding that plaintiff was an invitee. This conflict in the evidence cannot support entry of summary judgment.
Regardless of the plaintiff’s status when he arrived on the premises, the defendant’s forecast of evidence does not forestall the plaintiff from showing that his status of a licensee was converted to that of an invitee as soon as he was exposed to sales staff, signs and other sales materials of Carefree.
Generally, under the “economic benefit” test, anyone who, while on the premises, engages, with the knowledge or consent of the occupant, or at his request, in some activity which directly or indirectly furthers the occupant’s economic interests, gains invitee status as long as he is so engaged, without regard to the status he held at the time of his entry. . . .
62 Am. Jur. 2d Premises Liability § 107 (1990); see Mazzacco v. Purcell, 303 N.C. 493, 497-98, 279 S.E.2d 583, 587 (1981) (person on premises for benefit of landowner is invitee).
The defendant knowingly engaged or invited the engagement of the plaintiff and others in its business when it communicated sales information to those, including plaintiff, who attended the political rally. The defendant benefited from the prospect of sales to the listeners generally and also specifically to the plaintiff, a person who by his age was a prime prospect. See Restatement (Second) of Torts § 332, comment (f) (1965) (benefit to owner may be “indirect and in the future”).
Furthermore, assuming the plaintiff is found to be an invitee, I believe the evidence presents genuine issues of material fact on the issues of whether the defendant breached its standard of care and whether the plaintiff was contributorially negligent.
*658Accordingly, I would vacate the entry of summary judgment for the defendant Carefree and remand for trial. Regarding defendant Thomas, the record reflects that his motion for summary judgment has not been ruled upon by the trial court and thus remains outstanding, and the issues raised in that motion are not before this court.